— Judgment unanimously affirmed. Memorandum: A person commits a larceny when he steals property "with intent to deprive another of property” (Penal Law § 155.05 [1]). Viewing- the evidence in the light most favorable to the People and bearing in mind that issues of credibility are best left to the jury (see, People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932), we conclude, contrary to defendant’s assertions, that the circumstances presented by this case could lead a rational trier of fact to find that defendant intended permanently to deprive another of his property (see, People v Reed, 124 AD2d 836, 837, Iv denied 69 NY2d 749).
The court did not err in refusing to grant defendant’s request that a sworn juror be discharged from the panel. The court conducted a searching inquiry of the juror on the record and discovered that he had been challenged for cause in a prior murder case because he thought the defendant was guilty. However, the juror explained that his bias in that case resulted from the fact that it involved a violent crime and that he did not have similar preconceptions in this case. He unequivocally assured the court that he could render an *968impartial verdict, and there is no reason to disturb the court’s evaluation of the juror’s credibility (see, People v Rodriguez, 71 NY2d 214, 219).
Defendant’s remaining contention is unpreserved for our review. (Appeal from judgment of Genesee County Court, Morton, J.—grand larceny, third degree.) Present—Dillon, P. J., Callahan, Doerr, Green and Davis, JJ.